Case 3:19-cv-00302-SMY-GCS Document 1 Filed 03/13/19 Page 1 of 5 Page ID #1



                                  IN THE UNITED STATES
                                 DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF ILLINOIS



ROY CORK,                                              )
                                                       )
        Plaintiffs,                                    )
                                                       )
                 v.                                    ) No.:___________________
                                                       )
                                                       )
MARATHON PETROLEUM COMPANY LP,                         )
    The Corporation Trust Company                      )
    Corporation Trust Center                           )
    1209 Orange Street                                 )
    Wilmington, DE 19801                               )
                                                       )     JURY REQUESTED
                                                       )
        Defendants.                                    )

                                           COMPLAINT


        COMES NOW Plaintiff ROY CORK, by and through attorneys Simmons Hanly Conroy

LLC, and for this cause of action against the Defendant states as follows:


        1.      Plaintiff Roy Cork is an individual residing in the State of Illinois.

        2.      Defendant Marathon Petroleum Company LP is an entity with its principal place

of business in Ohio and is incorporated in Delaware.

        3.      Plaintiff worked as a laborer for a contractor at Defendant’s refinery in Robinson,

Illinois from about 1973 – 2014 (hereafter the Refinery).

        4.      At relevant times, Defendant owned and operated and has liabilities for the

Refinery.




Page 1 of 5
Case 3:19-cv-00302-SMY-GCS Document 1 Filed 03/13/19 Page 2 of 5 Page ID #2



        5.     This is a case for personal injury based on Roy Cork’s Myelodysplastic Syndrome

(hereafter MDS); diagnosed on or about May of 2018 and caused or substantially contributed to

by exposure to cancer-causing chemicals including benzene and other volatile organic

compounds at the Refinery.

        6.     Plaintiff inhaled, ingested, was dermally exposed to, and/or otherwise absorbed

cancer-causing chemicals present at the Refinery including but not limited to aromatic

hydrocarbons, volatile organic compounds, solvents, benzene, ethylbenzene, toluene, and xylene

(hereafter cancer-causing chemicals).

        7.     As a direct and proximate result of said exposure to cancer-causing chemicals,

Plaintiff contracted MDS.

        8.     At relevant times, Defendants, MARATHON PETROLEUM CORPORATION

LP, owned, operated and/or controlled the Refinery.

        9.     Plaintiff’s exposure to and inhalation, ingestion and/or absorption of said cancer-

causing chemicals was foreseeable and could or should have been anticipated by Defendant.

        10.    Defendant knew or should have known that exposure to these cancer-causing

chemicals posed an unreasonable risk of harm to Plaintiff.


        12.    This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between citizens of different states.

        13.    Defendant purposely established minimum contacts with Illinois such that it

should reasonably anticipate being called to Answer in court in Illinois. Defendant's contacts

with Illinois directly relate to the challenged conduct. Defendant has purposefully directed its

activities at Illinois and purposefully availed itself of the privilege of conducting business in

Page 2 of 5
Case 3:19-cv-00302-SMY-GCS Document 1 Filed 03/13/19 Page 3 of 5 Page ID #3



Illinois and Plaintiff’s MDS arises out of Defendant's Illinois-related activities as the exposures

occurred in Illinois.

        14.      Under 28 U.S.C. § 1391(b)(2) Venue is proper in the Southern District of Illinois,

because it is the judicial district in which a substantial part of the events or omissions giving rise

to the claim occurred as the exposures took place within this judicial district.

        15.      Defendant committed acts of omission and commission, which collectively and

severally constituted negligence, and that negligence proximately caused Plaintiff’s injuries.

        16.      Defendant breached its duties to Plaintiff in one or more of the following respects:

              a. Through its employees used cancer-causing chemicals in areas in which Plaintiff

                 worked without taking proper precautions or preventative measures to reduce or

                 prevent exposure;

              b. Failed to warn Plaintiff that he was working with and/or around cancer-causing

                 chemicals and of the risks associated therewith;

              c. Failed to require and/or advise Plaintiff to use proper equipment and/or engage in

                 proper practices designed to reduce or prevent the exposure to cancer-causing

                 chemicals;

              d. Failed to provide a safe workplace for workers coming on Defendant’s premises,

                 including Plaintiff.

        18.      As a direct and proximate result of one or more of the foregoing acts and/or

omissions by Defendant, Plaintiff developed MDS.

        19.      Plaintiff also seeks punitive damages for the gross negligence and/or malicious

conduct and/or intentional conduct of Defendant which was a proximate cause of Plaintiff’s

injuries and damages.



Page 3 of 5
Case 3:19-cv-00302-SMY-GCS Document 1 Filed 03/13/19 Page 4 of 5 Page ID #4



        20.    Defendant’s conduct, involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others including Plaintiff.

        21.    Defendant had actual, awareness of the risk(s) of exposure to cancer-causing

chemicals but proceeded with a conscious indifference to the rights, safety or welfare of others

including Plaintiff.

        22.    Because Defendant is liable for gross negligence and/or malicious conduct and/or

intentional conduct, punitive damages should be assessed against it.


        23.    As a result of the exposure to cancer-causing chemicals that caused his MDS,

Plaintiff seeks compensation for the following damages:

               a. The amount of reasonable medical expenses necessarily incurred in the past,

        and those that will reasonably be incurred in the future;

               b. Past and future physical pain and suffering;

               c. Past and future physical disfigurement;

               d. Past and future physical impairment;

               e. Past and future mental anguish;

               f. Loss of a normal life;

               g. Exemplary damages and Punitive damages;

               h. Cost of suit; and,

               i. Any and all other damages in which Plaintiff may be justly entitled.


        24.     For the foregoing reasons, Plaintiff prays for judgment against Defendant and

requests that the Court award money damages in excess of $75,000 and in such amounts that the




Page 4 of 5
Case 3:19-cv-00302-SMY-GCS Document 1 Filed 03/13/19 Page 5 of 5 Page ID #5



jury may deem appropriate and are allowable by law, along with costs and interest and any and

all other relief the Court may deem appropriate.



                                         JURY DEMAND

        Plaintiff, on behalf of himself, hereby demands a trial by jury as to all matters so triable.



Date: March 13, 2019



                                               Respectfully Submitted,

                                               SIMMONS HANLY CONROY

                                               Attorney for Plaintiff

                                               /s/ Ted N. Gianaris_________
                                               Ted N. Gianaris, IL#6237156
                                               G. Michael Stewart, IL#6230339
                                               One Court Street
                                               Alton, IL 62002
                                               618.259.2222
                                               618.259.2251 (Fax)
                                               tgianaris@simmonsfirm.com
                                               mstewart@simmonsfirm.com




Page 5 of 5
